GANTT, J.
— At the June term, 1902, of the circuit court of Pemiscot county the prosecuting attorney of said county, L. L. Collins, Esq., filed his information, duly verified as the law requires, charging the defendant, Prank "Wright, with murder in the first degree of George Barnett. The information being a sufficient charge of murder in the first degree, it is unnecessary to repeat it here.
On the eighteenth of June, 1902, defendant was arraigned on said information and ■ pleaded not guilty. A jury was empannelled and the evidence heard, and on the twenty-second day of November, 1902, the jury returned a verdict of guilty of murder in the second degree. A motion for new trial was filed, heard and overruled, and the defendant duly sentenced pursuant to the verdict. An appeal was granted and ninety days given defendant to file his bill of exceptions, of which leave he never availed himself, and there is nothing before us but the record proper in which.we find no error, and the judgment is accordingly affirmed.
All concur.